                            Case 4:19-cr-00152-KGB Document 41 Filed 12/07/20 Page 1 of 9
AO 245B (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet l



                                               UNITED STATES DISTRICT COURTJAMES
                                                           Eastern District of Arkansas                       By: ---'-f-.J....114=..~
                                                                          )                                                                  01 P CLERK
                 UNITED STATES OF AMERICA                                 )       JUDGMENT IN A CRIMINAL CASE
                                     V.                                   )
                       BRANDON CALDWELL                                   )
                                                                          )       Case Number: 4:19-cr-00152 KGB
                                                                          )       USM Number: 32603-009
                                                                          )
                                                                          )        WILLIAM SHELTON, JR.
                                                                          )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)              2s
D pleaded nolo contendere to count(s)
       which was accepted by the court.
D was found guilty on count(s)
       after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                      Offense Ended
18 U.S.C. § 924(c)(1)(A)            Used, Carried, and Brandished a Firearm in Furtherance of               1/29/2019               2s

(ii)                                a Crime of Violence, a Class A Felony



       The defendant is sentenced as provided in pages 2 through         _ _7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
~Count(s)            1, 1s, 2, 3s and 4s                D is      ~ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          12/4/2020
                                                                         Date oflmposition of Judgment




                                                                         Signature of Judge




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
                           Case 4:19-cr-00152-KGB Document 41 Filed 12/07/20 Page 2 of 9
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                        Judgment - Page   _2=-- of   7
 DEFENDANT: BRANDON CALDWELL
 CASE NUMBER: 4:19-cr-00152 KGB

                                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  84 months.




       ~ The court makes the following recommendations to the Bureau of Prisons:
         The Court recommends the defendant participate in residential substance abuse treatment, mental health counseling,
         and educational and vocational programs during incarceration. If he does not qualify for residential substance abuse
         treatment, the Court recommends he participate in nonresidential treatment. The Court further recommends he be
         incarcerated in the Forrest City facility.

       liZI   The defendant is remanded to the custody of the United States Marshal.

       D      The defendant shall surrender to the United States Marshal for this district:

              D   at                                D    a.m.     D   p.m.     on

              D   as notified by the United States Marshal.

       D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              D   before 2 p.m. on

              D   as notified by the United States Marshal.

              D   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




              Defendant delivered on                                                          to

 at
      - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                      UNITED STATES MARSHAL



                                                                              By----------------------
                                                                                                   DEPUTY UNITED STATES MARSHAL
                         Case 4:19-cr-00152-KGB Document 41 Filed 12/07/20 Page 3 of 9
AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     3      of _   _c7__
DEFENDANT: BRANDON CALDWELL
CASE NUMBER: 4:19-cr-00152 KGB
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three (3) years.




                                                    MANDATORY CONDITIONS
l.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check ifapplicable)
4.     ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     Ill You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 4:19-cr-00152-KGB Document 41 Filed 12/07/20 Page 4 of 9
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                                   4 _ _ or _ _ _1~ - -
                                                                                                 Judgment-Page _ _ _
DEFENDANT: BRANDON CALDWELL
CASE NUMBER: 4:19-cr-00152 KGB

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation ofticer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
                                                                                                                  ------------
                        Case 4:19-cr-00152-KGB Document 41 Filed 12/07/20 Page 5 of 9
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D- Supervised Release
                                                                                            Judgment-Page   5     of         7
DEFENDANT: BRANDON CALDWELL
CASE NUMBER: 4:19-cr-00152 KGB

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
 treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
 he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the
 rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
 probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 The defendant must participate, under the guidance and supervision of the probation office, in a mental health treatment
 program. He shall pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per
 month, based on ability to pay as determined by the probation office. If he is financially unable to pay for the cost of
 treatment, the co-pay requirement will be waived.

 The defendant must provide the probation officer with access to any requested financial information (including unexpected
 financial gains) and authorize the release of any financial information. The probation office may share financial information
 with the United States Attorney's Office.

 The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless all criminal penalties have been satisfied.
                           Case 4:19-cr-00152-KGB Document 41 Filed 12/07/20 Page 6 of 9
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                       Judgment- Page   -~6-       of       7
 DEFENDANT: BRANDON CALDWELL
 CASE NUMBER: 4:19-cr-00152 KGB
                                                 CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution               Fine                AVAA Assessment*             JVT A Assessment**
 TOTALS             $   100.00               $   220.00               S 0.00                  S 0.00                    $   0.00


 D      The detennination of restitution is deferred until
                                                           -----
                                                                 . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such detennination.

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~cified otherwise in
        the priori!}'. order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                    Total Loss***               Restitution Ordered       Priority or Percentage
   Dollar General                                                                 $220.00                  $220.00
   3619 Stadium Blvd.
  Jonesboro, Arkansas




 TOTALS                                $                        220.00            $ - - - - - - -220.00
                                           ---------                                              ---


 liZI    Restitution amount ordered pursuant to plea agreement $            220.00
                                                                           ----------
 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D       The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

         D the interest requirement is waived for the             D fine     D restitution.
         D the interest requirement for the          D     fine    D restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                           Case 4:19-cr-00152-KGB Document 41 Filed 12/07/20 Page 7 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                                                  7_
                                                                                                                Judgment - Page _ _      of     7
 DEFENDANT: BRANDON CALDWELL
 CASE NUMBER: 4:19-cr-00152 KGB

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     Ill    Lump sum payment of$         1OOJ)O               due immediately, balance due

              D    not later than                                   , or
              •    in accordance with D C,          •    D,    D E,or          liZI   F below; or

 8     D Payment to begin immediately (may be combined with                 D C,          D D, or     D F below); or
 C     D Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                over a period of
                            (e.g., months or years), to commence                . _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D Payment during the term of supervised release will commence within _____ (e.g.,              30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     lill   Special instructions regarding the payment of criminal monetary penalties:
               During incarceration payments will be 50 percent per month of all funds that are available to him. During
              residential re-entry placement, payments will be ten percent of his gross monthly income. Beginning the first
              month of supervised release, payments will be ten percent per month of his monthly gross income per month.




 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal mone!&)' penalties is due during
 the period of imprisonment. All criminal mone~ penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                     Joint and Several              Corresponding Payee,
       (including defendant number)                        Total Amount                          Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 Ill The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Preliminary Order of Forfeiture attached hereto.


 Payments shall be a_pplied in the following order: (I) assessment, (2) restitution principal, (3} restitution interest, (4) AVAA assessment,
 (5J fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
        Case 4:19-cr-00152-KGB Document 41 Filed 12/07/20 Page 8 of 9
         Case 4:19-cr-00152-KGB Document 38 Filed 12/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                    Case No. 4:19-cr-00152 KGB

BRANDON CALDWELL                                                                    DEFENDANT

                        PRELIMINARY ORDER OF FORFEITURE

       It is hereby ordered that:

       1.      As the result of the February 26, 2020, guilty plea of defendant Brandon Caldwell,

Mr. Caldwell shall forfeit to the United States, under 21 U.S.C § 853, 18 U.S.C. § 924(d) and 28

U.S.C. § 246l(c), a Smith & Wesson, model M&P 9 Shield, 9mm caliber semi-automatic pistol,

bearing serial number HTC9462 ("property subject to forfeiture").

       2.      Upon the entry of this Order, the United States Attorney General or a designee

(collectively "Attorney General") is authorized to seize the above-listed property and to conduct

any discovery proper in identifying, locating, or disposing of the property subject to forfeiture.

Fed. R. Crim. P. 32.2(b)(3). Further, the Attorney General is authorized to commence any

applicable proceeding to comply with statutes governing third party rights.

       3.      The United States shall publish, in such a manner as the Attorney General may

direct, notice of this Order and the United States' intent to dispose of the property subject to

forfeiture. The United States may also, to the extent practicable, provide written notice to any

person known to have an alleged interest in the property subject to forfeiture.

       4.      Any person, other than Mr. Caldwell, asserting a legal interest in the property

subject to forfeiture may petition the Court for a hearing without a jury to adjudicate the validity

of his or her alleged interest in the property and for an amendment of this Order. See 21 U.S.C. §
        Case 4:19-cr-00152-KGB Document 41 Filed 12/07/20 Page 9 of 9
         Case 4:19-cr-00152-KGB Document 38 Filed 12/04/20 Page 2 of 2




853(n)(2); 28 U.S.C. § 246l(c). This petition must be filed within 30 days of the final publication

of notice or receipt of notice, whichever is earlier. 21 U.S.C. § 853(n)(2).

        5.      This preliminary order of forfeiture shall become final as to Mr. Caldwell at the

time of sentencing and shall be made part of the sentence and included in the judgment. Fed. R.

Crim P. 32.2(b)(4)(A). If no third-party files a timely claim, this Order shall become the final

order of forfeiture. Fed. R. Crim. P. 32.2(c)(2).

        6.      Any petition filed by a third party asserting an interest in the property subject to

forfeiture shall be signed by the petitioner under penalty of perjury and shall set forth the nature

and extent of the petitioner's right, title, or interest in the property subject to forfeiture, the time

and circumstances of the petitioner's acquisition of the right, title, or interest in the property subject

to forfeiture, any additional facts supporting the petitioner's claim and the relief sought.

        7.      After the disposition of any motion filed under Federal Rule of Criminal Procedure

32.2(c)( 1)(A) and before a hearing on the petition, discovery may be conducted in accordance with

the Federal Rules of Civil Procedure upon a showing that such discovery is necessary or desirable

to resolve factual issues.

        8.      The United States shall have clear title to the property subject to forfeiture

following the Court's disposition of all third-party interests, or, if none, following the expiration

of the period provided for the filing of third party petitions.

        9.      The Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. See Fed. R. Crim. P. 32.2(e).

        It is so ordered this 4th day of December 2020.



                                                        istineG. Baker
                                                     United States District Judge


                                                    2
